


EXHIBIT 10.76

 

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amendment (this “Amendment”) is made and entered into this 12th day
of December, 2012 (the “Effective Date”), by and between Richard R. Wheeler
(“Employee”) and Clean Energy Fuels Corp., a Delaware corporation (the
“Company”) (collectively, the “Parties”).

 

WHEREAS, the Parties previously entered into an amended and restated employment
agreement effective as of December 31, 2008 (the “Agreement”), which was
previously amended on February 17, 2012 (collectively, the “Employment
Agreement”); and

 

WHEREAS, the Parties desire to further amend the terms and conditions of the
Employment Agreement pursuant to this Amendment to reflect certain changes
necessary to comply with applicable law.

 

NOW, THEREFORE, in consideration of the mutual promises herein made, the
sufficiency of which are expressly acknowledged, the Parties hereby agree that
the Employment Agreement shall be further amended as follows, effective as of
the Effective Date:

 

1.              By replacing the phrase “during the first 75 days of the fiscal
year” where it appears in Section 4(b), and the phrase “on or before the 75th
day” where it appears in Section 5(a)(3), with the phrase “no later than
March 15th”.

 

2.              By replacing the penultimate sentence of Section 5(d), and the
final sentence of both Section 5(e)(ii) and Section 5(f)(i), with the following
sentence:

 

“The cash Severance Benefits shall be paid to Employee as described in
Section 5(j).”

 

3.              By inserting the following sentence at the end of
Section 5(f)(ii):

 

“Notwithstanding anything in this Agreement to the contrary, to the extent that
any of the payments or benefits provided under this Agreement are reduced in
accordance with the provisions of this Section 5(f)(ii), payments and benefits
that do not constitute nonqualified deferred compensation within the meaning of
Code Section 409A shall be reduced first, and any reduction shall be made in a
manner consistent with the requirements of Code Section 409A.”

 

4.              By inserting the following sentence at the end of Section 5(j):

 

“If the Release is executed and delivered and no longer subject to revocation as
provided herein, then any cash severance benefits shall be paid on the 90th day
following the termination of Employee’s employment (other than the Pro-Rated
Incentive Compensation, which shall be paid as specified in Section 5(a)),
except to the extent that such payments are further delayed pursuant to the
application of Section 5(h).”

 

5.              By inserting the following as a new Section 7(q):

 

“q.         Code Section 409A.

 

i.                                          General.  It is the intent of
Employer and Employee that the payments and benefits under this Agreement shall
comply with or be exempt from Code Section 409A, and accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance with
or exempt from Code Section 409A.  In no event whatsoever shall Employer be
liable for any additional tax, interest or penalty that may be imposed on
Employee pursuant to Code Section 409A or for any damages for failing to comply
with Code Section 409A.  All references to Code Section 409A shall be
interpreted to include Code Section 409A and all regulations and guidance
promulgated thereunder.

 

--------------------------------------------------------------------------------


 

ii.                                       Reimbursements and In-Kind Benefits.
To the extent any reimbursements or in-kind benefits under this Agreement are
subject to Code Section 409A, (A) all such expenses or other reimbursements
under this Agreement shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by
Employee; (B) any right to such reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit; and (C) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

iii.                                    Offsets.  Notwithstanding any other
provision of this Agreement to the contrary, in no event shall any payment under
this Agreement that is subject to Code Section 409A be subject to offset,
counterclaim, or recoupment by any other amount unless otherwise permitted by
Code Section 409A.”

 

As amended hereby, the Employment Agreement shall be and remain in full force
and effect.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment on and
as of the date first set forth above.

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

President & CEO

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Richard R. Wheeler

 

Richard R. Wheeler

 

--------------------------------------------------------------------------------
